                         UNITED STATES DISTRICT COURT
                          MDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


DONALD SHEMORY,

          Plaintiff,

v.                                                       Case No. 8:17-cv-2865-T-AAS

NANCY A. BERRYHILL, Deputy
Commissioner of Operations,
Social Security Administration,

      Defendant.
________________________________________/

                                          ORDER

          Donald Shemory seeks judicial review of a decision by the Commissioner of

Social Security (“Commissioner”) denying his claim for supplemental security income

(“SSI”) and disability insurance benefits (“DIB”) under the Social Security Act, 42

U.S.C. Section 405(g).       After reviewing the record, including a transcript of the

proceedings before the Administrative Law Judge (“ALJ”), the administrative record,

and the pleadings and memoranda submitted by the parties, the Commissioner’s

decision is AFFIRMED.

     I.      PROCEDURAL HISTORY

          Mr. Shemory protectively filed a Title II application for a period of disability,

DIB, and protectively filed a Title XVI application for SSI on December 4, 2013. (Tr.

258-71). In both applications, Mr. Shemory alleged disability beginning November 8,

2009. Id. The claims were denied at both the initial and reconsideration levels, and
Mr. Shemory timely requested a hearing before an ALJ, which was held on April 27,

2016. (Tr. 82-132).    The ALJ issued an unfavorable decision to Mr. Shemory on

December 21, 2016.       (Tr. 30-49).   Mr. Shemory then requested review from the

Appeals Council, which was denied. (Tr. 1-7). Mr. Shemory timely filed a complaint

with this court. (Doc. 1). This case is now ripe for review under 42 U.S.C. § 405(g).

   II.       NATURE OF DISABILITY CLAIM

             A. Statement of the Case

         Mr. Shemory, who was born in 1976, completed high school, and his past

relevant work includes jobs as a nurse assistant, short order cook, and a dishwasher.

(Tr. 42). He alleged disability beginning November 8, 2009, due to joint swelling in

hands, legs, and feet; heart disease; hypertension; obesity; and cellulitis . (Tr. 261,

294).

             B. Summary of ALJ’s Decision

         The ALJ must follow five steps when evaluating a claim for disability.1 See 20

C.F.R. §§ 404.1520(a), 416.920(a).      First, if a claimant is engaged in substantial

gainful activity,2 he is not disabled. 20 C.F.R. §§ 404.1520(b), 416.920(b). Second, if

a claimant does not have an impairment or combination of impairments that

significantly limit his physical or mental ability to perform basic work activities, then

he does not have a severe impairment and is not disabled. 20 C.F.R. §§ 404.1520(c),



        If the ALJ determines that the claimant is under a disability at any step of
         1

the sequential analysis, the analysis ends. 20 C.F.R. §§ 404.1520(a)(4), 416.920.

        Substantial gainful activity is paid work that requires significant physical or
         2

mental activity. 20 C.F.R. §§ 404.1572, 416.910.
                                            2
416.920(c); see McDaniel v. Bowen, 800 F.2d 1026, 1031 (11th Cir. 1986) (stating that

step two is a threshold inquiry and “allows only claims based on the most trivial

impairments to be rejected”). Third, if a claimant’s impairments fail to meet or equal

an impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1 (“the Listings”),

he is not disabled. 20 C.F.R. §§ 404.1520(d), 416.920(d).      Fourth, if a claimant’s

impairments do not prevent him from doing past relevant work, he is not disabled.

20 C.F.R. §§ 404.1520(e), 416.920(e). At this fourth step, the ALJ determines the

claimant’s residual functional capacity (“RFC”). “Residual functional capacity, or

RFC, is a medical assessment of what the claimant can do in a work setting despite

any mental, physical or environmental limitations caused by the claimant’s

impairments and related symptoms.” Peeler v. Astrue, 400 F. App’x 492, 493 n.2 (11th

Cir. Oct. 15, 2010). Fifth, if a claimant’s impairments (considering his RFC, age,

education, and past work) do not prevent him from performing other work that exi sts

in the national economy, then he is not disabled. 20 C.F.R. §§ 404.1520(g), 416.920(g).

      Here, the ALJ determined Mr. Shemory has not engaged in substantial gainful

activity since the alleged onset date. (Tr. 35). The ALJ then concluded Mr. Shemory

has severe impairments, including, hypertension; chronic lymphedema; recurrent

cellulitis; morbid obesity; generalized anxiety disorder (GAD); and post-traumatic

stress disorder (PTSD).     (Tr. 35).   Despite these findings, the ALJ found Mr.

Shemory’s impairments or combination of impairments failed to meet or medically

equal the severity of an impairment included in the Listings. (Tr. 36).




                                          3
      The ALJ then determined Mr. Shemory had the RFC to perform “light” work,

with these limitations:

      [Mr. Shemory] is able to lift and/or carry 20 pounds occasionally and ten
      pounds frequently, stand and/or walk two hours in an eight-hour
      workday, sit for six hours in an eight-hour workday, and push/pull
      limited to the weights given above. [Mr. Shemory] is able to occasionally
      climb ramps and stairs, but never ladders, ropes or scaffolds and
      occasionally kneel, crouch, and crawl. [Mr. Shemory] must avoid
      concentrated exposure to vibration, hazardous machinery, and
      unprotected heights. [Mr. Shemory] is able to understand, remember
      and carry out simple instructions, interact appropriately with
      supervisors, but only occasionally with coworkers, and not the general
      public; but he is able to maintain attention and concentration for two
      hours at a time and adapt to routine changes in the workplace.

(Tr. 37). Based on Mr. Shemory’s RFC, and the testimony of a vocational expert

(“VE”), the ALJ found Mr. Shemory is unable to perform his past relevant work as a

nurse assistant, short order cook, or dishwasher. (Tr. 42). Based on Mr. Shemory’s

vocational factors and the RFC finding, however, the ALJ found Mr. Shemory can

perform other work available in significant numbers in the national economy. (Tr.

42-43). Therefore, the ALJ found Mr. Shemory not disabled. (Tr. 43).

   III.   ANALYSIS

          A. Standard of Review

      Review of the ALJ’s decision is limited to determining whether the ALJ applied

correct legal standards, McRoberts v. Bowen, 841 F.2d 1077, 1080 (11th Cir. 1988),

and whether substantial evidence supports his findings. Richardson v. Perales, 402

U.S. 389, 390 (1971). Substantial evidence is more than a mere scintilla, but less

than a preponderance. Dale v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005)

(citation omitted). In other words, there must be sufficient evidence for a reasonable


                                          4
person to accept as enough to support the conclusion. Foote v. Chater, 67 F.3d 1553,

1560 (11th Cir. 1995) (citations omitted).

      A reviewing court must affirm a decision supported by substantial evidence

“even if the proof preponderates against it.” Phillips v. Barnhart, 357 F.3d 1232, 1240

n.8 (11th Cir. 2004) (citations omitted). The court must not make new factual

determinations, reweigh evidence, or substitute its judgment for the Commissioner’s

decision. Id. at 1240 (citation omitted). Instead, the court must view the whole

record, considering evidence favorable and unfavorable to the Commissioner’s

decision. Foote, 67 F.3d at 1560; see also Lowery v. Sullivan, 979 F.2d 835, 837 (11th

Cir. 1992) (citation omitted) (stating that the reviewing court must scrutinize the

entire record to determine the reasonableness of the Commissioner’s factual

determinations).

          B. Issues on Appeal

      Mr. Shemory raises two issues on appeal: first, whether the ALJ properly

evaluated his need for an assistive device (cane); and second, whether the ALJ posed

a complete hypothetical to the VE.

                i. The ALJ properly evaluated Mr. Shemory’s need for an
                   assistive device.

      Mr. Shemory first raises the issue of whether the ALJ failed to address the

opinion of consultative physician, Joseph Dyer, DO, regarding his medical need for a

cane. (Doc. 23, pp. 5-7). Specifically, Mr. Shemory argues the ALJ did not explicitly

find that a cane was not medically necessary. Id. In response, the Commissioner

asserts substantial evidence supports the ALJ’s assessment of the medical opinion


                                             5
evidence, and the record evidence supports the ALJ’s finding that Mr. Shemory did

not require use of a cane. (Doc. 28 at pp. 3-8).

      Social Security Ruling (“SSR”) 96-9p states that, to find a hand-held assistive

device is medically necessary, medical documentation must “establish[] the need for

a hand-held assistive device to aid in walking or standing, and describ[e] the

circumstances for which it is needed (i.e., whether all the time, periodically, or only

in certain situations; distance and terrain; and any other relevant information).”

SSR 96-9p, 1996 WL 374185, at *7 (1996). The ALJ must consider “all of the available

evidence in the individual’s record” when making a disability determination. SSR

06-3P, 2006 WL 2329939, at *1, 4 (2006). The determination of the RFC must be

“based on all relevant evidence of a claimant’s remaining ability to do work despite

his impairments.” Brouillette v. Comm’r. of Soc. Sec., No. 6:14-cv–259-Orl-DAB, 2015

WL 526823, at *3 (M.D. Fla. Feb. 9, 2015). All relevant evidence includes “all of the

relevant medical and other evidence in the record.” Brownell v. Comm’r. of Soc. Sec.,

No. 2:13-cv-173-FtM-DNF, 2014 WL 4809470, at *7 (M.D. Fla. Sept. 26, 2014)

(citations omitted). When the record establishes that a claimant needs a hand-held

assistive device, the ALJ “must always consider the particular facts of a case” and

determine the circumstances under which it is required.         SSR 96-9p, 1996 WL

374185, at *7 (1996).




                                           6
      Here, none of the medical records prior to the hearing indicated a cane or any

hand-held assistive device was medically necessary.3 In addition, there was no

testimony during the hearing regarding a cane. (Tr. 82-132). Accordingly, none of

the hypotheticals posed by the ALJ to the VE included a cane. (Tr. 122-27). Towards

the conclusion of the hearing, the ALJ indicated he would like to have Mr. Shemory

evaluated by a doctor and a psychologist. (Tr. 128-29).

      As such, and subsequent to the hearing, on June 20, 2016, Mr. Shemory

presented to the office of William W. Austin, PsyD and Binny Singh, PsyD for a

consultative evaluation. (Tr. 39). The thorough evaluation states that “[d]ue to his

medical conditions, [Mr. Shemory] has limitations in walking, sitting for long periods

of time, and heavy lifting” and discusses his activities of daily living, but does not

mention the use of a cane. (Tr. 580-85).       Then, on July 23, 2016, Mr. Shemory

presented to the office of Dr. Dyer for a consultative physical exam. (Tr. 40). Dr.

Dyer’s relevant findings included Mr. Shemory did not give good effort during the

exam and had an asymmetric, unsteady gait. (Tr. 595). He also noted Mr. Shemory

“uses a cane and can walk 30 feet without it, but it is medically necessary.” Id. Dr.

Dyer identified “morbidly obese, poor balance” as the findings supporting this

assessment. (Tr. 599). However, in discussing Mr. Shemory’s right knee and right

ankle pain, Dr. Dyer reviewed July 12, 2016 x-rays of the right ankle, right foot, right

knee, and right lower leg and noted the lack of significant abnormalities shown other




3 On April 4, 2014, Mr. Shemory expressly denied the need for a cane or other
assistive device. (Tr. 317).
                                           7
than mild osteoarthritis of the right knee and right ankle. (Tr. 597). He further noted

Mr. Shemory was able to squat and rise from that position with difficulty; was able

to rise from a sitting position without assistance; and his joints were not tender to

palpation. (Tr. 596-97).

      While a treating source opinion should generally receive great weight when

well supported by medically accepted clinical and laboratory diagnostic techniques

and not inconsistent with other substantial evidence of record , and an ALJ should

give “good reasons” for the weight given to the treating source opinion, in this case

there are no opinions from treating physicians that Mr. Shemory is disabled , has

limitations greater than those determined in the decision, or medically needs the

assistance of a cane. (Tr. 41). See 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2); SSR 96-

2p, 1996 WL 374188, at *4 (1996); Edwards v. Sullivan, 937 F.2d 580, 583-84 (11th

Cir. 1991). Moreover, there is no comparable articulation burden for evaluating the

opinions of non-treating sources, and the opinions of one-time examiners, such as Dr.

Dyer, are not entitled to any special deference or consideration. See 20 C.F.R. §§

404.1527(c)(2), 416.927(c)(2); McSwain v. Bowen, 814 F.2d 617, 619 (11th Cir. 1987);

see also Denomme v. Comm’r, Soc. Sec. Admin., 518 F. App’x 875, 877 (11th Cir. 2013) 4

(holding ALJ does not have to defer to opinion of doctor who conducted a single

examination).




4Unpublished opinions of the Eleventh Circuit Court of Appeals are not considered
binding precedent; however, they may be cited as persuasive authority. 11th Cir. R.
36-2.
                                          8
         Moreover, in assessing the claimant’s RFC, “the ALJ is free to reject the

opinion of any physician when the evidence supports a contrary conclusion.” Sryock

v. Heckler, 764 F.2d 834, 835 (11th Cir. 1985); accord Sharfarz v. Bowen, 825 F.2d

278, 280 (11th Cir. 1987) (“Of course, the ALJ may reject any medical opinion if the

evidence supports a contrary finding.”). As such, the opinion of a single physician is

not determinative of the claimant’s RFC. See id.; see also Beegle v. Soc. Sec. Admin.,

Comm’r, 482 F. App’x 483, 486 (11th Cir. 2012) (“A claimant’s residual functional

capacity is a matter reserved for the ALJ’s determination, and while a physician’s

opinion on the matter will be considered, it is not dispositive.”). Accordingly, while

the ALJ’s RFC determination must be supported by substantial evidence, the

assessment of a claimant’s RFC and corresponding limitations are “within the

province of the ALJ, not a doctor.” Cooper v. Astrue, 373 F. App’x 961, 962 (11th Cir.

2010).

         Here, the ALJ adequately considered the particular facts of this case and the

extent to which a cane was medically necessary. See SSR 96-9p, 1996 WL 374185, at

*7 (1996). In considering Dr. Dyer’s evaluation, the ALJ expressly addressed Dr.

Dyer’s opinion that Mr. Shemory required use of a cane. (Tr. 40). Specifically, the

ALJ found noteworthy that “[Mr. Shemory] did not give good effort during the

examination and he walked with a cane at this exam although he did not require a

cane one month earlier at the psychological evaluation.” (Tr. 40). The ALJ further

noted Mr. Shemory’s joints were not tender to palpation upon Dr. Dyer’s examination.

The ALJ gave Dr. Dyer’s opinion moderate weight reasoning that Dr. Dyer had not



                                           9
fully accounted for all Mr. Shemory’s impairments, subjective complaints, or

somewhat credible testimony. (Tr. 41). Although the ALJ did not explicitly find that

a cane was not medically necessary, the ALJ adequately considered, addressed, and

discounted Dr. Dyer’s finding that a cane was medically necessary in his RFC

determination.

      In light of the foregoing, substantial evidence in the record, including the

medical evidence and Mr. Shemory’s testimony, supports the ALJ’s RFC and

disability determinations. Thus, reversal is not required.

                 ii. The ALJ posed a complete hypothetical to the VE.

      Mr. Shemory argues the ALJ’s hypothetical to the VE was incomplete because

it did not include the medical device limitation addressed above. (Doc. 23, pp. 7–8).

A hypothetical question need contain only limitations that are supported by the

record. See Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1161 (11th Cir. 2004)

(stating “the ALJ was not required to include findings in the hypothetical that the

ALJ had properly rejected as unsupported”). Because additional medical device

limitations were not warranted, they were properly not included in hypothetical to

VE. Therefore, the ALJ properly relied on the VE’s testimony in response to a

hypothetical question that did not include medical device limitations to find Mr.

Shemory could perform jobs existing in significant numbers in the national economy.

(Tr. 42-43). See 20 C.F.R. §§ 404.1566(e), 416.966(e); Winschel v. Comm’r of Soc. Sec.,

631 F .3d 1176, 1180 (11th Cir. 2011) (noting VE testimony in response to




                                          10
hypothetical that accounts for all of claimant’s impairments constitutes substantial

evidence).

   IV.      CONCLUSION

      The decision of the Commissioner is supported by substantial evidence and

does not contain reversible error.     Accordingly, and upon consideration, it is

ORDERED that:

      (1)    the decision of the Commissioner is AFFIRMED, and the case is

             DISMISSED, with each party to bear its own costs and expenses; and

      (2)    the Clerk of Court shall enter final judgment in favor of Defendant

             consistent with 42 U.S.C. §§ 405(g) and 1383(c)(3).

      ORDERED in Tampa, Florida, on January 31, 2019.




                                         11
